         Case 1:18-cv-00171-CRC Document 83 Filed 12/17/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
MORGAN ROE, et al.                   )
                                     )
                  Plaintiffs,        )
                                     )
        v.                           )  Civil Action No. 1:18-cv-00171
                                     )
REGINALD LA’VINCIENT WILSON,         )
et al.,                              )
                                     )
                  Defendants.        )
____________________________________)

                                            NOTICE

       PLEASE TAKE NOTICE that Plaintiffs will today, December 17, 2018, file a motion for

partial summary judgment against the District of Columbia. Plaintiffs will also file motions for

leave and to file out of time amended memoranda of opposition to the motions to dismiss filed

by Defendants District of Columbia and Reginald La’Vincient Wilson.


Respectfully submitted December 17, 2018.

                                 ___/s/_Gerald L. Gilliard_________________________
                                 Gerald L. Gilliard, Esq.
                                 D.C. Bar No. 497726
                                 THE LAW OFFICE OF GERALD L. GILLIARD, ESQ., LLC
                                 1629 K Street NW, Suite 300
                                 Washington, DC 20006
                                 Telephone: (202) 827-9753
                                 Fax: (202) 478-1783
                                 E-Mail: ggilliard@employmentlegalteam.com




                                                1
